By the Court, Johnson, J.
The statute requires a justice of the peace, after the trial of an action before him, to “ render judgment,” and “enter the same in his docket” within certain prescribed times. (2 R. S. 247, § 124.) The action, in the case which forms the subject of this action, was tried before the defendant as a justice, and he afterwards, and within the proper time, adjudged and determined in some manner, that the' plaintiff was entitled to a judgment against the defendant, in such action, for the sum of $37.13 damages, and $4.06 costs. But instead of entering that judgment upon his docket, the justice by mistake reversed the parties, and entered a judgment for the same amount in the defendant’s favor, against the plaintiff". This mistake was not noticed by the justice, at . the time, and he informed the plaintiff", within a short time thereafter, that he had rendered judgment in his *28favor. The defendant in the action called afterwards upon the justice, and it was then discovered that the judgment had been entered upon the docket in the defendant’s favor. The defendant thereupon demanded a transcript of the justice, and he supposing he had no right to correct his mistake, gave the defendant a transcript of the judgment, as docketed, and the same was duly filed and docketed in the ofiice of the county clerk of the proper county. This mistake did not come to the knowledge of the plaintiff until it was too late to appeal, and he was compelled to pay the judgment, upon execution issued thereon.
It was certainly an act of gross carelessness on the part the defendant, as such justice, to enter the judgment in his docket in favor of the party against whom it had been rendered by him. And this carelessness and negligence has been the direct cause of injury and damage to the plaintiff. But whether the defendant, as justice, is liable in an action for such negligence, perhaps is not entirely free from doubt. It is claimed, on his part, that it falls within the rule of judicial impunity for acts b.y a judicial officer, in the trial of causes and rendition of judgments. It has been held that the act of entering the judgment in the docket, by the justice, was a mere ministerial act, and was no part .of the judicial function of rendering the judgment. (Hall v. Tuttle, 6 Hill, 38. Sibley v. Howard, 3 Denio, 72.) This seems to be in accordance with the statute, which evidently contemplates that the judgment shall be first rendered by the justice, and then entered in his docket. The entry of the judgment in the docket when rendered, is no more a judicial act than that of issuing an execution after such judgment has been rendered and docketed. Bach is alike ministerial in its character.
Should a justice issue to a constable an execution, in favor of the defendant, against a plaintiff, upon a judgment in favor of the latter against the former, and thus *29cause the same to be collected from the wrong party, I suppose there can be no doubt that be would be liable to the injured party. In such a case there would be no judgment to support the execution, and the act would be wholly without jurisdiction. The act here would seem to partake of the same character. A different judgment was entered in the docket from the one actually rendered by the justice. He must enter the judgment rendered by him, and has no power or authority to enter any other.
There can be no serious doubt, I think, that had the defendant entered the judgment in his docket as it was in fact formed and rendered by him, in the plaintiff’s favor, and in making out a transcript of that judgment, to be filed in the county clerk’s office, and there docketed as a judgment of the county court, made a mistake, and transposed the names, so that it should be docketed as a judgment in favor of the other party, it would have been a wrong for which an action would lie, after such judgment had been enforced by the other party.
The mistake and wrong, here, are of a similar character to that above supposed. Both are, I think, ministerial, and not judicial, in their character.
It is claimed in behalf of the defendant, that he never rendered any other judgment in the action than the one entered in his docket. This court held, in Stephens v. Santee, (51 Barb. 532,) that a decision in the mind of the justice, merely, without being evidenced by any official act whatever, was not a rendering of a judgment,‘within the meaning of the statute. That before a judgment can be rendered, there must be some official action upon it, other than a mere operation of the mind. We also held in that case, that a judgment was not completed, so that it could be enforced by execution, until it was entered in the docket. This, however, does not affect the question as to whether the entry in the docket is a ministerial act, or otherwise. The county judge is, I think, clearly mis*30taken in the assumption that the proof fails to show that the defendant decided the action in the plaintiff’s favor, and that he was entitled to judgment.
There is no dispute about the facts in this case. We have the defendant’s statement of the facts, under oath. In his affidavit made for the purpose of a motion to set aside the execution issued upon the transcript of the judgment as filed and docketed, he says that “ deponent, from the evidence in the case, formed his judgment, against the defendant and'in favor of the plaintiff, for the sum of $37.13, hut upon entering said judgment in his docket, he by mistake inserted the name of the defendant in the place of that of the plaintiff.” Here we have the fact from the defendant himself, that he “formed his judgment,” but that in entering “ said judgment” in his docket he made the mistake. As I understand this, he had reduced his judgment to form by his official act, and then made the mistake in entering the judgment so formed, upon his docket. Hpon this view of the case, I am of the opinion that the defendant is liable as for an act of ministerial negligence and carelessness, by which another has been directly injured. It is clear, I think, that the justice had the right to correct such a mistake in his docket, the moment he discovered it. He has no right to correct any error or mistake in making up or in rendering his judgment, after it has been completed by entering it in the docket as rendered; but when the mistake is in the entry, merely, so that the judgment entered does not conform to the one actually rendered, then the entry may be corrected, to make the judgment, as entered upon the docket, conform to that actually rendered. A mistake of that kind is merely clerical, and may be corrected. The defendant not only neglected to correct his mistake when he discovered it, but followed it up, and placed it beyond his power to make a correction, by giving a transcript, *31and thus causing it to be made the judgment of the county court.
It is perhaps unnecessary to a determination of this case, to hold that the action could be maintained upon the carelessness and negligence in making the entry upon the docket, because I am also of opinion that the action will lie upon the promise. This promise is in no respect against public policy, as I conceive. The defendant had not erred in rendering the judgment. The judgment “formed” or rendered by him was the correct one. He had entered a judgment upon his docket which he had never rendered. This was gross carelessness, and operated in the end to the plaintiff’s injury. The consummation of this injury the defendant thought might be prevented by a motion to the county court to set aside the execution which had been issued. He therefore promised the plaintiff that if he would make the motion to set aside the erroneous judgment or execution, in the county court, he would pay all the damages growing out of his mistake, in case the execution should not be set aside. In pursuance of this promise the motion was made. It failed, as any lawyer would have known it must, as there was nothing in the county court by which the mistake could be rectified and tjie error corrected. There was nothing there to correct by. But this is of no consequence in respect to the agreement. The plaintiff complied with its terms, on his part. He performed the condition, and the event on which the defendant agreed to become liable happened. I do not see, therefore, why he is not liable upon his promise, even conceding there was no liability on the other ground. The plaintiff employed and paid counsel who made the motion, and detriment thereby accrued to him at the instance of the other party. This is a good consideration to uphold a promise. It is said in the opinion of the county judge, that the motion 'to set aside the execution was not made by the *32plaintiff,"but was dismissed by reason of the plaintiff’s non-appearance to make it in pursuance of his notice. I think, upon the agreement, the plaintiff was bound to have the motion brought to a hearing, in order to fulfill on his.part. But, upon the evidence, it seems to me the jury were authorized to find that the motion was in fact made and denied. It is evident from the testimony in the case, that the parties so understood it. In addition to this, the motion papers in the county court were produced, which were on file, with the indorsement thereon in the hand-writing of the county judge, “ denied with $7 costs of opposing, and without prejudice to defendant’s right-to renew this motion.”
[Monroe General Term,
December 6, 1869.
It seems that an order had been entered dismissing the motion for the default of the plaintiff in not appearing. But upon the whole evidence the jury might well have found, as the fact probably was, that the default had been waived, or opened, and the motion heard. On this ground, also, I think a good cause of action was established.
The judgment of the county court should therefore be reversed, and that of the justice affirmed.
E. & D. Smith, J. G. Smith and Johnson, Justices,]